         Case 1:18-cr-00340-LGS Document 404 Filed 10/30/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------         x
                                           :

UNITED STATES OF AMERICA                   :

               - v. -                      :    18 Cr. 340 (LGS)

SOHRAB SHARMA et al.,                      :

                             Defendants.   :

                                           :
----------------------------------         x




                   THE GOVERNMENT’s MOTION PURSUANT
             TO TITLE 18, UNITED STATES CODE, SECTION 3663A(c)(3)




                                                ILAN GRAFF
                                                Attorney for the United States
                                                Acting Under 28 U.S.C. § 515
                                                Southern District of New York

Samson Enzer
Negar Tekeei
Daniel Loss
Assistant United States Attorneys
          - Of Counsel -
             Case 1:18-cr-00340-LGS Document 404 Filed 10/30/20 Page 2 of 9




                                                   TABLE OF CONTENTS

PRELIMINARY STATEMENT .................................................................................................... 1
DISCUSSION ................................................................................................................................. 1
CONCLUSION ............................................................................................................................... 7
         Case 1:18-cr-00340-LGS Document 404 Filed 10/30/20 Page 3 of 9




                                PRELIMINARY STATEMENT

       Centra Tech, Inc. co-founders Sohrab Sharma and Robert Farkas (the “defendants”) have

pleaded guilty to various fraud conspiracy offenses stemming from their roles in defrauding Centra

Tech investors, and both defendants are scheduled to be sentenced for those crimes in December

2020 (as to Farkas) and January 2021 (as to Sharma). In advance of the defendants’ respective

sentencings, the Government will file sentencing submissions addressing the application of the

sentencing factors set forth in 18 U.S.C. § 3553(a) and the United States Sentencing Guidelines to

the defendants and their crimes. The Government, through the Office of the United States

Attorney for the Southern District of New York (this “Office”), respectfully files this motion

pursuant to 18 U.S.C. § 3663A(c)(3) for an order from the Court forgoing restitution as

impracticable in this case. As explained below, the Government intends to instead exercise its

discretion under applicable forfeiture laws to proceed via the well-established process of forfeiture

and remission to compensate victims of the Centra Tech fraud perpetrated by the defendants. The

defendants, through their respective counsel, have reported that they have no objection to this

motion being granted. 1

                                          DISCUSSION

       The Government respectfully submits that the Court should find that restitution is

impracticable under Title 18, United States Code, Section 3663A(c)(3) due to the large number of

victims and the complexity of determining each victim’s losses in this case.

       There are thousands of potential victims of the crimes perpetrated by the defendants


1
   Centra Tech co-founder Raymond Trapani, who previously pleaded guilty under a cooperation
agreement with the Government, has also reported through his counsel that he has no objection to
this motion being granted.

                                                 1
         Case 1:18-cr-00340-LGS Document 404 Filed 10/30/20 Page 4 of 9




through their fraud on Centra Tech investors. In order to impose an appropriate restitution order

at the defendants’ sentencings in this case, this Court would need to –– by the time of defendants’

upcoming sentencings –– determine the identity of each of those victims and the amount of each

victim’s losses. That task would be virtually impossible for the Court to accomplish without

unduly complicating and delaying the sentencing process in this case.

       By way of background, during Centra Tech’s fundraising efforts from approximately July

through October 2017, the defendants used fraudulent misrepresentations to deceive numerous

investors in the United States and multiple foreign countries on several different continents into

paying Centra Tech millions of dollars in valuable digital assets (such as units of well-known

cryptocurrencies like “Ether” and “Bitcoin”) in exchange for the purchase of digital “CTR” tokens

issued by the defendants and their company.          The total amount of fraud proceeds that the

defendants raised in 2017 includes but is not limited to the 100,000 Ether units that this Office and

the Federal Bureau of Investigation (“FBI”) have been able to locate and secure pursuant to

judicially authorized seizure warrants.     For several months after the defendants’ fraudulent

fundraising efforts (which took place from approximately July through October 2017), the

defendants continued their fraudulent scheme up until their arrests in April 2018, and as a result,

the market price of CTR tokens on various secondary cryptocurrency trading exchanges was

artificially inflated from approximately October 2017 through April 2018. During this artificial

inflation period in which the defendants’ fraud continued, various investors sold at least some of

their CTR tokens to a multitude of other secondary market buyers. When the defendants were

arrested in this case and their fraud on Centra Tech investors was publicly exposed in April 2018,

the market price of CTR tokens collapsed. Based upon records prepared by Centra Tech during


                                                 2
         Case 1:18-cr-00340-LGS Document 404 Filed 10/30/20 Page 5 of 9




the fraudulent scheme that purported to identify all of the investors who bought CTR tokens from

Centra Tech during its “initial coin offering” or “ICO” in 2017, the defendants previously

estimated that there were at least 1,500 individuals and entities who would be considered ICO

investors in this case. (See Dkt. 194 at 4; Dkt. 209 at 9). The Government’s investigation in this

case, however, has uncovered evidence that those Centra Tech records are incomplete. Of

relevance here, those Centra Tech records do not include all of the investors who bought CTR

tokens from the defendants and their company in 2017 and thus the aforementioned 1,500 figure

likely represents a floor (rather than a ceiling) as to the number of potential investors who may

qualify as restitution victims in this case. Further, that 1,500 figure does not even purport to

include other groups of potential victims of the defendants’ fraud such as, for example, secondary

market investors who bought CTR tokens at artificially inflated prices from the defendants or

others on secondary cryptocurrency trading exchanges during the post-fundraising period in which

the defendants’ fraud continued.

       Accordingly, entering an appropriate restitution at the time of the defendants’ upcoming

sentencings would require the Court to determine in less than three months, for each of the

potential victims of the defendants’ fraud (a group of that could consist of at least 1,500 separate

claimants, if not more), whether each claimant incurred pecuniary loss of a specific amount,

whether the pecuniary loss was a direct result of the charged fraud, and whether the victim has not

been compensated for the loss (such as, for example, through a defrauded investor’s sale of CTR

tokens at a profit to secondary market buyers before the fraud was exposed). In addition, in

classifying the sub-group out of the full universe of defrauded Centra Tech investors who will be

eligible for restitution, the Court would also have to consider and resolve a number of additional


                                                 3
         Case 1:18-cr-00340-LGS Document 404 Filed 10/30/20 Page 6 of 9




complex questions of facts that the Government described at length in a prior submission to the

Court (see Dkt. 209 at 29-31).

       For all of those reasons, a traditional restitution order is not a practical vehicle for

compensating the defendants’ victims in this case. See, e.g., In Re W.R. Huff Asset Management

Co., LLC, 409 F.3d 555, 563-64 (2d Cir. 2005) (in securities fraud prosecution of owners of

Adelphia Communications Corp., affirming the district court’s finding that restitution was

impracticable on the basis that “there are potentially tens of thousands of victims of the [ ] crimes”

and “the amount of losses of those victims has not been established and doing so would

indisputably take a great deal of time”).

       Instead, the Government intends to instead proceed via the well-established process of

forfeiture and remission to compensate victims of the Centra Tech fraud perpetrated by the

defendants.

       Once assets have been judicially forfeited, the United States Attorney General has the

discretionary authority, currently delegated to the Chief of Department of Justice’s Money

Laundering and Asset Recovery Section (“MLARS”), to distribute them to victims. See 21

U.S.C. § 853(i)(1); 28 C.F.R. §9.1(b)(2); see also United States v. Pescatore, 637 F.3d 128, 137-

38 (2d Cir. 2011). It is the policy of the Department of Justice, consistent with the Crime Victims’

Rights Act, to ensure that crime victims receive “full and timely restitution as provided in law.”

See 18 U.S.C. § 3771(c)(1).       Accordinglty, in cases (such as this one) where a traditional

restitution order is impracticable, the Department of Justice may exercise its discretion to create a

remission program to compensate victims of a crime from the pool of crime proceeds that have

been forfeited to the Government, in which victims file petitions for remission within the


                                                  4
         Case 1:18-cr-00340-LGS Document 404 Filed 10/30/20 Page 7 of 9




Department and the Department determines which petitioners are entitled compensation from the

pool of forfeited funds (and in what amount).

       The petition for remission process is well established. The regulations governing the

process set forth who is a qualified victim and under what circumstances a victim can recover. In

a given criminal case, the United States Attorney’s Office and investigating law enforcement

agency that investigated and prosecuted the case evaluate the petitions for remission submitted by

victims, verify the loss amounts they claim, and make a recommendation to MLARS concerning

the disposition of the petitions. In a multi-victim or complex case, the process of notifying

potential victims, processing petitions, verifying losses, and recommending a distribution of

available funds may be managed on behalf of the Department of Justice by a special master or

trustee, as authorized by 28 C.F.R. § 9.9(c).

       The criteria used in deciding petitions for remission of forfeited funds for a victim of the

crime underlying the forfeiture of those funds, or a related offense, are set forth in Title 28, Code

of Federal Regulations, Part 9. To obtain remission on such a petition, a victim must satisfactorily

demonstrate that: (1) the victim incurred pecuniary loss of a specific amount; (2) the pecuniary

loss was a direct result of the illegal act; (3) the victim did not knowingly contribute in, participate

in, or benefit from, or act in a willfully blind manner toward the commission of the offense; (4)

the victim has not been compensated for the loss; and (5) the victim does not have recourse to

other assets to obtain compensation. See 28 C.F.R. §§ 9.2(v), 9.8(a).

       Justice Department regulations provide that in the event that “petitions cannot be granted

in full due to the limited value of the forfeited property,” remission to multiple victims generally

should be granted “on a pro rata basis.” 28 C.F.R. § 9.8(e). The decision as to which victims


                                                   5
         Case 1:18-cr-00340-LGS Document 404 Filed 10/30/20 Page 8 of 9




receive remission and in what amounts is within the sole discretion of the Attorney General, as

determined by the Chief of MLARS.

       This Office has regularly utilized the remission process to compensate victims in securities

fraud and other complex cases. For instance, in April 2012, over $728 million in funds that were

forfeited in connection with this Office’s securities fraud prosecution of the owners of Adelphia

Communications Corporation in United States v. Rigas et al., 02 Cr. 1236 (LBS) (S.D.N.Y.) were

distributed through the remission process to approximately 8,500 victims of the fraud at

Adelphia. The complex process of notifying the large number of potential victims, processing

more than 13,000 petitions for remission, verifying pecuniary losses, and recommending a pro

rata distribution for the forfeited funds to MLARS, was managed by a special master appointed

by the Justice Department. The final determination of eligible victims and their loss amounts was

made by MLARS, which granted approximately 8,500 petitions for remission submitted by victims

of the Adelphia fraud and authorized the transfer of the proceeds of the forfeited assets, plus

accrued interest, to the victims on a pro rata basis.

       As this Court is aware, the Government has thus far seized 100,000 Ether units (worth tens

of millions of dollars) in fraud proceeds that the defendants have agreed to forfeit to the

Government in connection with their guilty pleas in this case. The Government has also been

engaged in continuing efforts to identify, locate, and secure additional fraud proceeds that would

enlarge the pool of forfeited funds that would be available for potential use in any remission

program to compensate victims of the defendants’ fraud.

       This Office has conferred with MLARS and has confirmed that MLARS intends to work

with this Office and the FBI to create a remission program for this case that will involve the


                                                  6
         Case 1:18-cr-00340-LGS Document 404 Filed 10/30/20 Page 9 of 9




establishment of a process for notifying potential victims of the opportunity to petition for

remission from the pool of forfeited funds, processing petitions for remission, verifying losses,

and distributing available funds to qualified petitioners.

                                          CONCLUSION

       For the reasons set forth above, the Government respectfully requests, without objection

from the defendants, that the Court forgo restitution by entering an order finding, pursuant to 18

U.S.C. § 3663A(c)(3), that the determination of restitution is impracticable in this case. A

proposed order is attached as Exhibit A for the Court’s consideration.

                                                      Respectfully submitted,

                                                      ILAN GRAFF
                                                      Attorney for the United States
                                                      Acting Under 28 U.S.C. § 515

                                                 By: ____/s______________________
                                                     Samson Enzer
                                                     Negar Tekeei
                                                     Daniel Loss
                                                     Assistant United States Attorneys
                                                     (212) 637-2342 / -2482
Dated: October 30, 2020
       New York, New York




                                                  7
